 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe parties agreed that truckdrivers should be included in the unit.As indicated above the truckdrivers haul coal from the mines underthe various operators.However, they appear to be under the exclu-sive control of Panther who assigns them to the various mining op-erations as needs require.Though the drivers appear from time totime on the payrolls of the operators, such payroll practice seems tobe merely a device for allocating the cost of the trucking servicesupplied by Panther. Thus, we find that Panther is the sole employerof the truckdrivers and they shall be included in the Panther-E.T.-Roberts unit.Accordingly, we find that the following employees of the namedemployers constitute separate units appropriate for purposes of col-lective bargaining within the meaning of Section 9(b) of the Act:(1)All underground and outside employees working in and aroundthe mines and tipple employed by Panther Coal Company, Inc., andLee & Blankenship Coal Co., excluding technical and office employees,guards, and supervisors as defined in the Act.(2)All underground and outside employees working in and aroundthe mines and tipple employed by Panther Coal Company, Inc., andLester & Fox Coal Co., excluding technical and office employees,guards, and supervisors as defined in the Act.(3)All underground and outside employees working in and aroundthe mines and tipple employed by Panther Coal Company, Inc., andRocky Gap Coal Co., excluding technical and office employees, guards,and supervisors as defined in the Act.(4)All underground and outside employees working in and aroundthe mines and tipple, including truckdrivers, employed by PantherCoal Company, Inc., at its E.T. Coal Co. and Roberts Coal Co. miningoperations, but excluding technical and office employees, guards, andsupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Aerosonic Instrument Corp.andHarry V. Miller and Edna.Ludington.Cases Nos. 9-CA-957 and 9-CA-957-1.August 3,,1960SUPPLEMENTAL DECISION AND ORDEROn November 6, 1956, the NationalLaborRelations Board issued aDecision and Order in the above-entitled case,'which order was en-forced bythe UnitedStates Court of Appeals for the SixthCircuit bya decree entered on December17, 1957.2Thereafter,pursuant to a1116 NLRB 1502.2 249 F. 2d 959(C.A. 6).We herebycorrect the date of the court's decision,which isInadvertently set forth in the Intermediate Report as December 17, 1959.128 NLRB No. 53. AEROSONIC INSTRUMENT CORP.413backpay specification and appropriate notice issued by the RegionalDirector for the Ninth Region, a hearing was held for the purpose ofdetermining the amounts of backpay due to the discharged employees.On April 18, 1960, Trial Examiner James T. Rasbury issued hisIntermediate Report in this supplemental proceeding, a copy of whichis attached hereto, in which he recommended that specific amounts,of backpay be awarded to the seven claimants.Thereafter, the Re-spondent filed exceptions to the Intermediate Report.The Board 3 has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed. The rulings arehereby affirmed. The Board has considered the Intermediate Report,the exceptions, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.ORDERUpon the basis of this Supplemental Decision the entire record inthis case, and pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor Relations Board herebyorders that the Respondent, Aerosonic Instrument Corp., its officers,agents, successors, and assigns, shall pay net backpay in the amountsof $13.40 to James Barfield; $433.23 to John Buehler; $759.27 to EwellQ'oodpastor; $515.04 to Dorothy Hall; $50.88 to Harry V. Miller;$118.08 to Violet Rogers; and $704.94 to Helen Niederhelman.9 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel,[Chairman Leedom and Members Bean and Jenkins].INTERMEDIATE REPORTOn November 6, 1956,the Board issued its Decision and Order, 116 NLRB 1502,directing that the Respondent,Aerosonic Instrument Corp.,make whole JamesBarfield, John Buehler, Ewell Goodpastor, Harry V. Miller, Helen Niederhelman,Violet Rogers,and Dorothy Hall for their losses resulting from the Respondent'sunfair labor practices in violation of Section 8(a)i(3) of the Labor ManagementRelations Act, as amended,herein called the Act.On December 17, 1959, theCircuit Court of Appeals for the Sixth Circuit entered its decree enforcing in fullthe backpay provisions of the Board'sOrder in said case.The General Counsel and the Respondent being unable to informally resolvethe question of backpay,the Board acting by and through its agent John C. Getreu,Regional Director for the Ninth Regional Office, issued backpay specifications andnotice of hearing which were duly served on the Respondent on January 6, 1960.The backpay specification served on the Respondent set forth in clear and preciseterms, consistent with the Board'sDecision and Order rendered against Respondentin 116 NLRB 1502,the backpay period,the gross backpay, the method of compu-tation, the interim earnings,and the net amount due each employee above-named.The Respondent by and through its president,H. J. Frank, filed an answerin the form of a letter from Mr. Frank to the Ninth Regional Office of the NationalLabor Relations Board which was dated January 14, 1960, the contents of saidletter having been subscribed and sworn to before a Florida notary public on January26, 1960,at Clearwater,Florida.The answer questioned the propriety of including the "bonus" or "incentive" earn-ings of the employees as a part of the gross backpay, contending that the "bonus"had been eliminated during the backpay period of time and that the employees hereininvolved would not have received a "bonus" had they continued working for theRespondent during the backpay period.Mr. Frank's answer also raised a question 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning the failure of the backpay specifications to consider as interim earningssuch moneys as the individuals herein involved may have received from the Stateof Ohio in the form of unemployment benefits in calculating the net amount dueeach employee.At the hearing held in Cincinnati,Ohio,on March 15 and 16, 1960,Respondent'scounsel offered no evidence in the form of authenticated corporation minutes, books,and records kept in the normal course of business by Respondent Corporation orthe sworn testimony of any witnesses that might have enlightened the Trial Exam-iner asto the exact pay received by other employees working for the Respondentduring the appropriate backpay periods herein involved or any evidence of a similarnature which might have tended to prove a change in the Respondent's pay policieswhich would have been of a nondiscriminatory nature insofar as the employeesherein are involved.Respondent'scounsel stated that replacements hired byRespondent for the employees involved herein did not receive"bonuses" during aportion of the backpay period herein involved.During the course of the hearingthe Trial Examiner repeatedly urged Respondent's counsel to come forward withsome evidence of an acceptable nature which would have some probative value inproving a nondiscriminatory change in the pay practices of the Respondent.Respondent's counsel replied by saying that other than his own hearsay remarkshe had no proof to present.In the course of the hearing Respondent's counsel took the position before theTrial Examiner that the Respondent did not question the accuracy of the figurescontained in the aforementioned backpay specification;that the Respondent didnot contest the "bonus"payments utilized in the backpay specifications for em-ployees Dorothy Hall and Violet Rogers inasmuch as they were not employed inthe machine shop which apparently was the only portion of Respondent's businesswherein a change concerning the "bonus"payments occurred;and that the Respond-ent no longer desired to question the failure of the backpay specifications to includethe moneys,if any, that the employees herein involved may have received as unem-ployment compensation from the State of Ohio.'FindingsBased on the entire record before the Trial Examiner, including the pleadings,the position taken by Respondent's counsel on the record, the failure of Respondentto come forward with any evidence,and the entire record herein,the Trial Exam-iner is compelled to accept as proven the amounts of backpay to which the employ-ees herein are entitled as that set forth in the aforementioned specifications?Thisis true and the only finding available to this Trial Examiner for two reasons.Firstthe complete lack of any acceptable evidence of probative value tending to provea lawful and nondiscriminatory change in pay policies as it concerned the "bonus"payments to the employees herein affected during the backpay periods involved.Second, the Board in its Decision and Order rendered against this Respondentaccepted and adopted the Trial Examiner'sIntermediate Report concerning theinitial violations of theAct by theRespondent as to the discriminatory dischargesof the employees herein involved. In the aforementioned Intermediate Reportwhich is a part of the official record herein the Trial Examiner stated the following:"True it is that the discontinuance of the incentive system in the machine shopstemmed from the unlawful conduct in discharging the crew,renders any probablebonus earnings thereunder a legitimate item in the computation of the backpay",-(see p.1528).[Emphasis supplied.]This finding may very well have been bindingon the Trial Examiner,and was so urged by the counsel for the General Counsel,even if the Respondent had come forth with some probative evidence tending toprove a permissible nondiscriminatory change in pay policies during the backpayperiod herein involved.However,in view of the record in this case,a determinationof the precise question as to the extent to which the earlier findings might have beenbinding on the Trial Examiner is not reached. In the absence of some probativeevidence supporting Respondent's answer this Trial Examiner feels entire justifiedin utilizing the earlier determination as an added reason for the holding herein,because it as apparent that the matter was litigated and carefully considered by theTrial Examiner in theinitial determination herein.1 SeeGullett Gin Company,Inc vN L RB.340 II S 361,in which the Supreme Courtstated that the Board need not use unemployment compensation moneys received as"earnings"to be offset against gross compensation2 See Section 102 54 through 102 59 of the Board'sRules and Regulations,Series 8,for a statement of Board procedure and pleadings in backpay proceedings. SCHOTT METAL PRODUCTS COMPANY415Conclusions and RecommendationsUpon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding,including the more detailed computations as set forth in the Appen-dix attached hereto, I recommend that the Board adopt the findings of fact madeherein and issue such decision or order as may be appropriate,requiring and direct-ing Aerosonic Instrument Corp., its officers,agents, successors,and assigns to payJame Barfield the sum of$13.40; John Buehler the sum of $433.23;Ewell Good-pastor the sum of $759.27; Dorothy Hall the sum of $515.04; Harry V. Miller thesum of $50.88;Violet Rogers the sum of $118.08; and Helen Niederhelman the sumof $704.94.The moneys to be paid each named individual shall, of course, besubject to the usual withholding taxes and payments required by law.SchottMetal Products CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Milk & Ice Cream Drivers & Dairy EmployeesUnion,Local497.Case No. 8-CA-1970.August 3, 1960DECISION AND ORDEROn March 16, 1960, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record' inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following additions?The Respondent excepts,inter alia,to the Trial Examiner's failureto find that certain employees engaged in such strike misconduct as tojustify denying them reinstatement. In its brief to the Board in sup-port of its exceptions, the Respondent alludes to three incidents in-volving two employees, Speck and Muzzy.The incidents concern1After the Intermediate Report had issued,Respondent moved to reopen the record forthe purpose of taking additional evidence relating to the date of the Union's organiza-tional campaignAs the Respondent has not made any showingas to why the additionalevidence could not have been offered at the hearing by the exercise of due diligence, wedo not believe that a reopening is warranted.Missouri Transit Company,et al,116NLRB 587, 589-590The motion is denied.2The Respondent's request for oral argument is also denied as the record,exceptions,and brief adequately present the issues and positions of the parties.128 NLRB No. 54.